[Voya Stationery] J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@voya.com December 19, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Multiple Sponsored Retirement Options II File Nos.: 333-167680 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 7 to the Registration Statement on Form N-4 (Amendment No. 7) for Variable Annuity Account C of Voya Retirement Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 7 which was declared effective immediately on December 19, 2014. The text of Amendment No. 7 was filed electronically on December 19, 2014. If you have any questions regarding this submission, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
